       Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 1 of 14



William A. Rossbach
ROSSBACH LAW, P.C.
401 North Washington Street
P. O. Box 8988, Hellgate Station
Missoula, MT 59807-8988
Telephone: (406) 543-5156
Fax: (406) 728-8878
bill@rossbachlaw.com

Richard A. Ramler                             Syd McKenna
Jorden S. Ramler                              Justin Starin
Ramler Law Office, P.C.                       McKenna & Starin, PLLC
202 West Madison Ave.                         815 E. Front Street, #4A
Belgrade, MT 59714                            Missoula, MT 59802
Telephone: (406) 388-0150                     Telephone: (406) 327-0800
Fax: (406) 388-6842                           Fax: (406) 327-8706
rramler@ramlerlaw.com                         syd@mslawmt.com
jramler@ramlerlaw.com                         justin@mslawmt.com
Attorneys for Plaintiffs
              IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION
__________________________________________
SHARON TEAGUE and RANDALL TEAGUE,                     CV 18-184-M-DLC
Individually, and in their official capacity as Co-
Personal Representatives of the ESTATE OF
MARK RANDALL TEAGUE,
                    Plaintiffs,                       PLAINTIFFS’ BRIEF IN
                                                      SUPPORT OF MOTION
      v.
                                                       TO COMPEL 30(b)(6)
REMINGTON ARMS COMPANY, LLC;                           WITNESS FOR ORAL
REMINGTON OUTDOOR COMPANY, INC.;                          DEPOSITION
SPORTING GOODS PROPERTIES, INC.; E.I.
DU PONT DE NEMOURS & COMPANY;
DOES A to K,

                                          1
         Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 2 of 14




                     Defendants.




        COMES NOW, the Plaintiffs’ and submit the following brief in support of

their motion to compel Defendants Sporting Goods Properties, Inc. (formerly

known as Remington Arms Company, Inc.) (“SGPI”) and DuPont de Nemours &

Company (“DuPont”) to produce a witness for a 30(b)(6) oral deposition properly

noticed by Plaintiffs on April 24, 2020. The testimony is relevant to prove alter

ego and DuPont’s net worth. Defendants refuse to produce a witness for this

purpose.

   I.      INTRODUCTION

        Plaintiffs incorporate the Declaration of Richard A. Ramler into this brief.

See Exhibit 1. Plaintiffs alleged that SGPI and DuPont were and are the alter egos

of each other and, in essence, constitute one legal entity in which SGPI operates as

a division of DuPont. Dkt. 1, Complaint ¶ 13. DuPont owned 100% of the stock

of the company known as Remington Arms Company, Inc. and sold the

substantially all of the income-producing assets of the company, including the

name Remington Arms Company, Inc. in 1993. Dkt. 29, Answer ¶ 12. DuPont

changed the name of the company that was known as Remington Arms Company,

Inc. to Sporting Goods Properties, Inc. (“SGPI”), as part of the asset sale. Id.

                                           2
          Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 3 of 14



SGPI is the current name of the corporate entity that manufactured and sold the

Remington Model 700 rifle that killed Mark Teague. Dkt. 31, Statement of

Stipulated Facts, No. 1.

         Plaintiffs are also seeking punitive damages from all Defendants. One of the

factors to be considered in determining the amount of punitive damages to be

awarded is a Defendant’s net worth. SGPI had a negative net worth of -

$7,619,134.86 on December 31, 2019. (Exhibit 2, SGPI Balance Sheet - Dec. 31,

2019). Defendants have refused to provide DuPont’s net worth, which is believed

to be in the billions of the dollars.

         Plaintiffs served Defendants with a notice of 30(b)(6) deposition of

corporate representative on April 24, 2020 which was over a month in advance of

the discovery deadline. Declaration Ex.10. Notice of 30(b)(6) Second Deposition

of Corporate Representatives of Defendants. The topics in the notice included the

financial and organizational relationship between the Defendants. SGPI and

DuPont have refused to produce a witness for the 30(b)(6) deposition notice on the

topics of alter ego and DuPont’s net worth.

         As required by L.R. 26.3(c)(2), Plaintiffs’ Notice of 30(b)(6) Second

Deposition of Corporate Representatives of Defendants is attached as Declaration

Ex. 10.

   II.      FACTUAL BACKGROUND

                                            3
        Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 4 of 14



      Teague’s have tried to conduct discovery on the topics of alter ego and

punitive damages since November, 2019. Plaintiffs First Discovery Requests to

Defendants, dated November 13, 2019, included multiple discovery requests on the

issue of alter ego and punitive damages. See Declaration ¶11; Declaration Ex. 1.

Defendants responded on January 16, 2020 without producing one document

responding to the requests. See Declaration ¶12; Declaration Ex. 2.

      Following a meet and confer, in an effort to avoid filing a motion to compel,

Plaintiffs served Plaintiffs’ Second Discovery Requests on March 10, 2020 and

Plaintiffs’ Third Discovery Requests on March 13, 2020. Both discovery requests

included multiple requests concerning the issue of alter ego and punitive damages.

See Declaration ¶13, 14, 15; Declaration Ex. 3-4. Defendants responded with

boilerplate objections and incomplete answers. See Declaration ¶17, 18;

Declaration Ex. 6-7. Plaintiffs requested another meet and confer which resulted

in an impasse regarding Model 700 issues, and continued discussion regarding

alter ego and punitive damages. It seemed likely to Plaintiffs at that time that the

only way they would be able to get the information they needed concerning alter

ego and punitive damages without filing a motion to compel would be by taking a

30(b)(6) deposition on those topics.

      On March 19, 2020, with the onset of Covid-19, Plaintiffs’ counsel sent a

letter to Defense counsel outlining anticipated discovery in this case, including a


                                          4
       Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 5 of 14



30(b)(6) deposition on the topics of alter ego and punitive damages. See

Declaration ¶ 16; Declaration Ex. 5, Rossbach Letter dated March 19, 2020. On

April 24, 2020, Plaintiffs’ served Notice of 30(b)(6) Second Deposition of

Corporate Representatives of Defendants to be taken on May 27, 2020. See

Declaration ¶ 22; Declaration Ex. 10. The 30(b)(6) notice included topics related

to alter ego and punitive damages and also topics related to defects in the Model

700 rifle and Defendants’ knowledge of the defects.

      On May 13, 2020, Defendants objected to the 30(b)(6) notice and requested

a conference to meet and confer. See Declaration ¶ 26; Declaration Ex. 13, Letter

from Bob Carlson dated May 13, 2020. Plaintiffs responded to Defendants

objections by letter dated May 18, 2020. See Declaration ¶ 27; Declaration Ex. 14,

Rossbach Letter dated May 18, 2020. Parties conducted meet and confer

conference calls on May 18 and May 22. Defendants agreed to produce Derek

Watkins to represent Remington regarding the Model 700 topics. Defendants told

Plaintiffs that the corporate offices were closed due to Covid-19 and that they

would identify someone else at a later date to represent DuPont and Sporting

Goods Properties regarding the alter ego and punitive damage topics. The parties

agreed that the alter ego, punitive damage 30(b)(6) deposition would be scheduled

around June 15, 2020. See Declaration ¶27-29.




                                          5
        Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 6 of 14



      In an effort to help further define the topics, Plaintiffs’ counsel provided

Defense counsel with a list of questions for the 30(b)(6) deposition. See

Declaration ¶ 30; Declaration Ex. 15, Email and attachment dated May 26, 2020.

The parties had another conference call on May 27, 2020. During that call,

Defense counsel again asked Plaintiffs to provide Written Deposition Questions

under Rule 31 on the alter ego and punitive damage topics. Plaintiffs understood

that the parties agreed that if they would submit written questions they would have

the right to conduct a follow up oral deposition. Plaintiffs would not have agreed

to submit written questions if Defendants had not agreed to allow a follow up oral

30(b)(6) deposition. See Declaration ¶31.

      Plaintiffs served Plaintiffs’ Deposition by Written Questions to Defendants

by email on June 1, 2020. See Declaration ¶ 32; Declaration Ex. 16. Both the

email and Plaintiffs’ Deposition by Written Questions to Defendants stated that the

parties had agreed that Plaintiffs had the right to take a follow up oral deposition.

Id. On June 2, 2020, Defense counsel sent an email stating that they understood

the agreement to be as follows:

      1. You will propound written questions (which you have done);
      2. We are working to obtain the answers to the questions propounded
         and will answer to the extent the information is available:
      3. After we provide you with the answers to your questions you will
         review and get back to us to discuss whether you want additional
         information and whether that information can also be provided in a
         written format;


                                           6
       Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 7 of 14



      4. If you still need additional information and want it in the form of
         an oral deposition following up on your written questions then we
         will discuss it at that time;
      5. We did not agree in advance to an oral deposition but agreed to
         discuss it after the above process was undertaken;
      6. We agreed that neither plaintiffs nor defendants waived any rights
         or objection they may have.

See Declaration ¶ 33; Declaration Ex. 17, Email from Carlson dated June 2, 2020.

      Plaintiffs’ counsel responded on June 3, 2020, as follows:

      As you know, we have been discussing a 30(b)(6) depo of corporate
      representatives for DuPont and Sporting Goods Properties for some
      time. You advised us that it was difficult for you to obtain corporate
      representatives because their offices were closed due to Covid-
      19. You asked us to agree to submit written questions under Rule 31,
      which we agreed to do with the understanding that we could take an
      oral 30(b)(6) deposition to ask follow up questions if we decided to do
      that after receipt of your responses to the written questions. You
      notified me last night by email that there was a misunderstanding and
      that you are not agreeing to a follow up oral exam at this time. As a
      result, I replied to your email and explained that we would withdraw
      the written questions and go ahead with taking an oral 30(b)(6) exam
      of the corporate reps in the usual manner unless you agree that we
      have the right to take a follow up oral exam after receiving your
      written responses.
      Please let me know tomorrow how you wish to proceed.
See Declaration ¶ 33; Declaration Ex. 17, Email from Ramler dated June 3, 2020.

      Defendants served Responses to Plaintiffs’ Deposition by Written Questions

on June 10, 2020. See Declaration ¶ 34; Declaration Ex. 18.

      Plaintiffs’ counsel sent an email dated June 11, 2020, informing Defense

counsel that they would like to proceed with an oral deposition of not more than

                                         7
       Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 8 of 14



two hours by video conferencing and requesting proposed dates in the next two

weeks. See Declaration ¶ 35; Declaration Ex. 19, Email from Ramler dated June

11, 2020.

      Defense counsel responded stating that Defendants “did not and have not

agreed to an oral deposition.” See Declaration ¶ 36; Declaration Ex. 19, Email

from Carlson dated June 11, 2020.

      Plaintiffs counsel responded stating as follows:

      It is clear from my emails to you that we were withdrawing our
      written questions if you did not agree to a follow up oral
      deposition. Our agreement to submit written questions was
      conditioned on our right to a follow up oral exam. If you want to
      withdraw your written responses that is ok, but we are going to go
      ahead with oral 30(b)(6) depositions of representatives for Sporting
      Goods Properties and DuPont. Please provide me with convenient
      dates by June 15.
See Declaration Ex. 19, Email from Ramler dated June 11, 2020.

      Defense counsel responded on June 12, 2020, as follows:

      After your email of June 3, Bill and I talked and, although we agreed
      to disagree about the issue of an oral deposition, he told me that he
      wanted the answers to the written questions posed in the deposition on
      written questions. Shortly after our call Bill sent me the following
      confirming text.

      “Thanks for the call. As a follow up, I feel I need to be clear that
      my response is not to be taken as agreement with your position
      but rather with the need to work this out so that we can get the
      information as cooperatively as possible. Thanks.”



                                         8
        Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 9 of 14



      Based on the discussions with Bill, we prepared and served the
      responses to the written questions. We are not going to withdraw
      them.
      As we stated we are willing to discuss supplementing the responses to
      the written questions if you have additional written questions. As a
      reminder the defendants have previously provided responses to other
      discovery requests that inquired about the SCPI and DuPont
      relationship and financial status.
See Declaration ¶ 36; Declaration Ex. 19, Email from Carlson dated June 12, 2020.
      Plaintiffs’ counsel requested a meet and confer telephone conference by

letter dated June 16, 2020. See Declaration ¶ 37; Declaration Ex. 20, Letter from

Ramler dated June 16, 2020. The parties met and conferred on June 26, 2020.

Defense counsel told Plaintiffs’ counsel that it was too late to file a motion to

compel under the scheduling order and refused to allow an oral 30(b)(6)

deposition. Defense counsel stated that they would “consider” answering a second

set of written deposition questions. See Declaration ¶38.

      In an effort to avoid filing a motion to compel, on June 29, 2020, Plaintiffs

served Plaintiffs Second Deposition by Written Questions to Defendants along

with an email as follows:

      As you know, during our conference call last Friday, you refused to
      allow an oral 30(b)(6) deposition of corporate representatives for
      DuPont and Sporting Goods Properties, Inc. relating to the issue of
      alter ego, but said that you would consider responding to a second set
      of written deposition questions. As you know, we strongly believe
      that we are entitled to take an oral 30(b)(6) on the issue of alter ego,
      but in an effort to avoid filing a motion to compel, we are providing

                                           9
          Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 10 of 14



      you with the attached Plaintiffs’ Second Deposition By Written
      Questions.
      Please let us know by tomorrow whether your clients will respond
      without objection to Plaintiffs’ Second Deposition by Written
      Questions including the document requests. The documents are
      needed because we are not able to ask oral questions. We will file a
      motion to compel if you do not agree to respond.
      We are also requesting a commitment for a short response time. If
      you are unable to commit to a short response time, we will withdraw
      this discovery request and file a motion to compel. We can discuss a
      due date for response tomorrow if you decide to respond to this
      discovery.
See Declaration ¶ 39; Declaration Ex. 21, Email from Ramler dated June 29, 2020.

      Defendants did not respond to the email. See Declaration ¶ 40.

   III.     ARGUMENT

      Fed. R. Civ. P. 30(b)(6), allows a party to notice a corporation and describe

matters for examination. Fed. R. Civ. P. 30(b)(6). The named organization must

then designate one or more persons to testify on its behalf. Id. This case involves

four named Defendants. The 30(b)(6) notice served on April 24, 2020, specifically

addressed questions and topics to DuPont and SGPI, along with the other

Defendants, concerning alter ego. Deposition Ex. 10. The relationship between

the four named entities is important to determine which entities are responsible for

the Rifle and the payment of damages in this case.




                                         10
      Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 11 of 14



      Evidence relevant to punitive damages is described in Section 27-1-221(7),

MCA, as follows:

     (7)(a) Evidence regarding a defendant's financial affairs, financial
     condition, and net worth is not admissible in a trial to determine
     whether a defendant is liable for punitive damages. When the jury
     returns a verdict finding a defendant liable for punitive damages, the
     amount of punitive damages must then be determined by the jury in an
     immediate, separate proceeding and be submitted to the judge for
     review as provided in subsection (7)(c). In the separate proceeding to
     determine the amount of punitive damages to be awarded, the
     defendant's financial affairs, financial condition, and net worth must
     be considered.
     (b) When an award of punitive damages is made by the judge, the
     judge shall clearly state the reasons for making the award in findings
     of fact and conclusions of law, demonstrating consideration of each of
     the following matters:
            (i) the nature and reprehensibility of the defendant's
            wrongdoing;
            (ii) the extent of the defendant's wrongdoing;
            (iii) the intent of the defendant in committing the wrong;
            (iv) the profitability of the defendant's wrongdoing, if
            applicable;
            (v) the amount of actual damages awarded by the jury;
            (vi) the defendant's net worth;
            (vii) previous awards of punitive or exemplary damages against
            the defendant based upon the same wrongful act;
            (viii) potential or prior criminal sanctions against the defendant
            based upon the same wrongful act; and
            (ix) any other circumstances that may operate to increase or
            reduce, without wholly defeating, punitive damages.

     (c) The judge shall review a jury award of punitive damages, giving
     consideration to each of the matters listed in subsection (7)(b). If after
     review the judge determines that the jury award
     of punitive damages should be increased or decreased, the judge may
     do so. The judge shall clearly state the reasons for increasing,

                                         11
         Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 12 of 14



      decreasing, or not increasing or decreasing
      the punitive damages award of the jury in findings of fact and
      conclusions of law, demonstrating consideration of each of the factors
      listed in subsection (7)(b).

      Defendants should be ordered to allow Plaintiffs to conduct an oral 30(b)(6)

deposition on the topics of alter ego and punitive damages.

   IV.     CONCLUSION

      Plaintiffs therefore urge the Court to compel Defendants SGPI and DuPont

to produce a 30(b)(6) corporate representative to testify on the topics of alter ego

and punitive damages.

              Dated this 14th day of July, 2020.


                                        RAMLER LAW OFFICE, P.C.

                                        By: /s/ Richard A. Ramler
                                          Richard A. Ramler

                                        MCKENNA & STARIN, PLLC
                                        ROSSBACH LAW, PC

                                        Attorneys for Plaintiff




                                          12
       Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 13 of 14



         CERTIFICATION OF COMPLIANCE WITH L.R. 26.3(c)(1)


      As required by L.R. 26.3(c)(1), the parties have communicated multiple
times via phone conversations, letters and emails to meet and confer in an effort to
resolve this matter.


   CERTIFICATION OF COMPLIANCE WITH SCHEDULING ORDER

       As required under the Scheduling Order, Counsel certifies it advised
Plaintiffs that the loser will pay the opposing party’s associated fees and costs.



                       CERTIFICATE OF COMPLIANCE


      The undersigned hereby certifies that this brief complies with L.R. 7.1(d)(2),
and that the number of words in this brief, excluding caption, certificates of service
and compliance, table of contents and authorities, and exhibit index, is 2,630
words. This is based on a word-processing system.
                          CERTIFICATE OF SERVICE


      The undersigned certifies that the foregoing document was served upon the
following individuals by the means designated below this 14th day of July, 2020:
[X] CM/ECF                       Clerk, U.S. District Court

[X] CM/ECF                       Robert M. Carlson
                                 Corette Black Carlson & Mickelson
                                 129 West Park Street
                                 P.O. Box 509
                                 Butte, MT 59703

[X] CM/ECF                       Dale G. Wills
                                 Andrew A. Lothson
                                 Swanson, Martin & Bell, LLP
                                 330 North Wabash, Suite 3300

                                          13
Case 9:18-cv-00184-DLC Document 63 Filed 07/14/20 Page 14 of 14



                      Chicago, IL 60611

                               /s/ Richard A. Ramler
                            Richard A. Ramler




                              14
